Exhibit 10.4

Crescent Acquisition Corp

11100 Santa Monica Boulevard, Suite 2000

Los Angeles, CA 90025

March 7, 2019

Crescent Capital Group LP

11100 Santa Monica Boulevard, Suite 2000

Los Angeles, CA 90025

Re: Administrative Services Agreement

Gentlemen:

This letter agreement by and between Crescent Acquisition Corp (the “Company”)
and Crescent Capital Group LP, a Delaware limited partnership (“CCG”), dated as
of the date hereof, will confirm our agreement that, commencing on the date the
securities of the Company are first listed on the Nasdaq Capital Market (the
“Listing Date”), pursuant to a Registration Statement on Form S-1 and prospectus
filed with the Securities and Exchange Commission (the “Registration Statement”)
and continuing until the earlier of the consummation by the Company of an
initial business combination and the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

  1.

CCG shall make available to the Company, at 11100 Santa Monica Blvd., Suite
2000, Los Angeles, California 90025 (or any successor location or other existing
office locations), certain office space, utilities, and general office,
receptionist and secretarial support as may be reasonably required by the
Company. In exchange therefor, the Company shall pay CCG the sum of $10,000 per
month commencing on the Listing Date and continuing monthly thereafter until the
Termination Date; and

 

  2.

CCG hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind or nature whatsoever (each, a “Claim”) in or to,
and any and all right to seek payment of any amounts due to it out of, the trust
account established for the benefit of the public stockholders of the Company
and into which substantially all of the proceeds of the Company’s initial public
offering will be deposited (the “Trust Account”), and hereby irrevocably waives
any Claim it presently has or may have in the future as a result of, or arising
out of, this agreement, which Claim would reduce, encumber or otherwise
adversely affect the Trust Account or any monies or other assets in the Trust
Account, and further agrees not to seek recourse, reimbursement, payment or
satisfaction of any Claim against the Trust Account or any monies or other
assets in the Trust Account for any reason whatsoever.

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party, provided that CCG may assign this letter agreement to an affiliate
without the prior written approval of the Company. Any purported assignment in
violation of this paragraph shall be void and ineffectual and shall not operate
to transfer or assign any interest or title to the purported assignee.



--------------------------------------------------------------------------------

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by and construed in accordance with the laws of the
State of New York.

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

Very truly yours,

CRESCENT ACQUISITION CORP

By:    /s/ George P. Hawley   Name:   George P. Hawley   Title:   General
Counsel and Secretary

 

AGREED TO AND ACCEPTED BY:

CRESCENT CAPITAL GROUP LP

By:   /s/ George P. Hawley   Name:   George P. Hawley   Title:   General Counsel
and Secretary

[Signature Page to Administrative Services Agreement]

 

3